                                                                        E-FILED 3/28/19
1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10

11
     MICHAEL PEREZ ,                                       ) CASE NO. 2:18-cv-05735-PSG-JEM
12                                                         )
                                                           )
13
                                 Plaintiff,                ) Hon. Philip S. Gutierrez
                                                           )
14       vs.                                               ) [PROPOSED] JUDGMENT
                                                           )
15                                                         )
     MERRICK BANK CORPORATION,                             )
16   TRANS UNION, LLC, EQUIFAX                             )
                                                           )
17   INFORMATION SERVICES, LLC and                         )
     EXPERIAN INFORMATION                                  )
18   SOLUTIONS, INC.,                                      )
                                                           )
19                                                         )
                                 Defendants.               )
20                                                         )
                                                           )
21                                                         )
                                                           )
22                                                         )
                                                           )
23

24

25

26

27

28
                                                       1
                                          [PROPOSED] JUDGMENT
               Michael Perez v. Merrick Bank Corporation, et al., Case No. 2:18-cv-05735-PSG-JEM
1          On January 18, 2019, this Court entered an order granting defendant Merrick
2    Bank Corporation’s (“Merrick”) Motion to Dismiss plaintiff Michael Perez’s
3    (“Plaintiff”) Complaint for failure to state a claim pursuant to Rule 12(b)(6) of the
4    Federal Rules of Civil Procedure. Dkt. No. 39. The Court ordered Plaintiff’s
5    Complaint dismissed as to Merrick.
6          IT IS THEREFORE ORDERED, ADJUDGED AND DECREED:
7          1.     That this action is dismissed with prejudice as to Merrick;
8          2.     That judgment be entered in favor of Merrick and against Plaintiff as to
9    each and every cause of action in this action, and that Plaintiff takes nothing by way
10   of his claims; and
11         3.     That there is no just reason for delay in the entry of this judgment as to
12   Plaintiff and Merrick.
13

14         IT IS SO ORDERED.
15

16   Dated:      3/28/19

17
                                                   Honorable Philip S. Gutierrez
                                                   United States District Judge
18
19

20

21

22

23

24

25

26

27

28
                                                         2
                                            [PROPOSED] JUDGMENT
                 Michael Perez v. Merrick Bank Corporation, et al., Case No. 2:18-cv-05735-PSG-JEM
1                                   CERTIFICATE OF SERVICE
2          I, Simon M. Feng, an attorney, do hereby certify that on March 25, 2019, I
3    caused the foregoing [PROPOSED] JUDGMENT to be served through the Court’s
4    Case Management/Electronic Case Files (CM/ECF) system upon all persons and
5    entities registered and authorized to receive such service.
6

7    Dated: March 25, 2019                                          /s/ Simon M. Feng
8
                                                                       Simon M. Feng

9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                         1
                                            [PROPOSED] JUDGMENT
                 Michael Perez v. Merrick Bank Corporation, et al., Case No. 2:18-cv-05735-PSG-JEM
